Citation Nr: 0604933	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  95-32 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, evaluated as 20 percent 
disabling from July 31, 1996 to March 26, 2003.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, evaluated as 40 percent 
disabling from March 27, 2003 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in 
Huntington, West Virginia, which increased the evaluation for 
lumbar strain from noncompensable to 10 percent, effective 
February 23, 1994.  In August 1999, the RO increased the 
evaluation to 20 percent, effective July 31, 1996.  In April 
2004, the evaluation was increased to 40 percent, effective 
March 23, 2003.

In a decision dated in September 2000, the Board determined 
that the veteran had not submitted a timely substantive 
appeal with regard to the initial evaluation assigned for 
lumbar strain in a June 1995 rating decision.  The claim for 
an increased rating for lumbar strain since July 31, 1996, 
was remanded for further development.  The Board undertook 
additional development in December 2002, and remanded the 
claim in February 2004.

The February 2004 remand listed the issue of entitlement to 
an evaluation in excess of 10 percent for the lumbar spine 
disability for the period prior to July 31, 1996.  The Boards 
September 2000 decision, however, determined that the Board 
did not have jurisdiction over the original evaluation for 
the back disability and that the instant appeal period began 
on July 31, 1996.  That decision is final and binding.  
38 C.F.R. § 20.1100 (2005).  Thus, the Board does not have 
jurisdiction over the evaluation prior to July 31, 1996.

In a statement received at the Board in November 2004, the 
veteran reported that he had submitted VA form 21-8940, claim 
for increased compensation based on unemployability, to the 
RO.  In a statement received in January 2005, the veteran's 
wife reported that he had been unemployed since July 2004.  
The issue of entitlement to TDIU is not currently in 
appellate status, it is referred to the RO for appropriate 
action.

The Board remanded the case on several occasions.  The 
requested development has been completed.


FINDINGS OF FACT

1.  From July 31, 1996 to March 26, 2003, the veteran had 
severe limitation of low back motion without ankylosis, 
radiculopathy or other neurologic impairment.  

2.  From March 27, 2003 to the present, the veteran's low 
back disorder has been manifested by pain throughout the 
ranges of back motion, but without radiculopathy, neurologic 
impairment, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation of 40 percent for lumbosacral strain with 
degenerative disc disease, for the period from July 31, 1996 
to March 26, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.§ 4.71a, Diagnostic Codes 5292, 5295 (2002 & 
2003).

2.  The criteria for the assignment of a disability 
evaluation in excess of 40 percent for lumbosacral strain 
with degenerative disc disease, for the period from March 27, 
2003 to the present, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5243, 5293, 5295 (2002, 
2003, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 1999 statements of the case, the September 1996, 
September 1997, September 2001, March 2002, March  2004, and 
December 2005 supplemental statements of the case and March 
1994, April 1994, October 1995, March 2002, March 2003, 
November 2004 and January 2005 letters from the RO, gave the 
veteran notice of the evidence necessary to substantiate his 
claim on appeal.  

The evidence development letters dated in April 1994, October 
1995, March 2002, March 2003, and January 2005 also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.  The January 
2005 letter told the veteran to submit all relevant evidence 
in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c), and the veteran 
has been afforded necessary examinations.

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2005).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Bernklau v. Principi, 291 F.3d 795, 
804 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

Accordingly, the law "precludes an effective date earlier 
than the effective date of the liberalizing...regulation," but 
the Board must, nonetheless, still adjudicate whether a 
claimant "would receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the appellant's claim under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003.  That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292.  He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate.  38 C.F.R. § 4.14.

The newest rating criteria, effective September 26, 2003, 
provide for rating back disability under criteria contained 
in the General Rating Formula for Diseases and Injuries of 
the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2005).

Evaluation from July 31, 1996 to March 26, 2003

An August 1996 VA examination report reflected that the 
veteran walked without difficulty.  Range of motion revealed 
forward flexion to 90 degrees, extension to 20 degrees, and 
lateral bending to the left and right to 30 degrees.  The 
diagnosis indicated spurring and a little bit of arthritis of 
L3-L4 vertebra anteriorly.  An X-ray study of the veteran's 
spine showed degenerative changes at the T11-T12 level.

A July 1997 VA neurological examination report reflected 
complaints of intermittent low back pain without radiation to 
the extremities.  Range of motion revealed forward flexion to 
90 degrees, extension to 20 degrees, and lateral bending to 
the left and right to 20 degrees.  Straight leg raising test 
was negative bilaterally and mild tenderness was noted over 
the lumbar paraspinal muscles.  The pertinent diagnosis was 
low back syndrome.  

During an August 1997 VA examination, the veteran complained 
of low back pain.  Upon physical examination of the 
musculoskeletal system, no swelling, atrophy, or tenderness 
was noted.  Additionally, there was no limitation of flexion, 
or extension of the upper or lower extremities.  The 
pertinent diagnosis was low back syndrome.
  
In March 1999 the veteran underwent a general VA examination.  
He again complained of back pain.  He reported no significant 
treatment to alleviate back pain except for aspirin and ice.  
Examination of the back was negative for paraspinal spasms.  
Tenderness was noted over L5-S1.  Range of motion showed 
forward flexion to 4 inches from the knees; lateral flexion 
to 20 degrees bilaterally; hyperextension to 10 degrees; and 
straight leg raising to 70 degrees bilaterally with a 
negative sciatic stress test.  No neurological deficits of 
the lower extremities were found.  The diagnostic assessment 
reflected restricted motion of the lower back.  

A March 1999 VA X-ray study of the veteran's spine showed 
that the alignment height of the vertebral bodies and the 
lumbosacral joints were maintained.  Slight narrowing of the 
disc space was shown at the level of L4-S1 and T11-T12, as 
well as mild to moderate hypertropic spur formation at 
multiple levels.    

The veteran was again afforded a general VA examination in 
May 1999.  Range of motion showed forward flexion to 60 
degrees and pain was noted at 40 degrees; extension to 30 
degrees with pain noted at 20 degrees; left lateral flexion 
to 30 degrees with pain at 20 degrees; and right lateral 
flexion to 20 degrees with pain at 5 degrees.  He could walk 
tiptoe and he could squat.  Normal reflexes and normal 
sensation were all noted.  The pertinent diagnosis was 
degenerative disc disease involving the thoracic and lower 
spine.  

During a November 2000 VA examination range of motion of the 
veteran's spine was shown as follows:  "full flexion" to 80 
degrees with pain beginning at 40 degrees; extension to 15 
degrees with pain at 10 degrees; right lateral bend to 20 
degrees; and left lateral bend to 15 degrees with pain at 15 
degrees.  His knees and ankles were intact and straight leg 
raising testing was negative.  There was no listing of the 
whole spine to the opposite side.  Weakened movement was 
noted in the low back.  The examiner stated that the 
veteran's pain could significantly limit functional ability 
during a flare-up but functional ability could not be 
expressed in terms of a specific range of motion loss because 
that would require the veteran to be examined during a period 
of flare-up.  The diagnosis was generalized arthritis of an 
unknown etiology.   

The examination results in November 2000 show that with 
consideration of functional impairment, the veteran had 
slightly less than half of the normal range of back flexion, 
less than half the normal range of extension, two-thirds of 
normal right lateral bending and about an 80 percent loss of 
left lateral bending.  The finding of weakened movement 
suggests further impairment.  Such limitation approximates 
the severe level and warrants a 40 percent evaluation.  
38 C.F.R. § 4.7 (2005); Diagnostic Code 5292. 

A higher rating is not available under Diagnostic Codes 5292, 
or 5295.  A higher rating under Diagnostic Code 5293 is not 
available because the veteran did not have neurologic 
abnormalities or muscle spasm on examination.

Higher ratings are also available during this period on the 
basis of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2005).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
Because the veteran retained significant lumbar spine motion, 
he did not meet the criteria for a higher evaluation on this 
basis.

Evaluation from March 27, 2003 to the Present

In March 2004, the RO assigned a 40 percent rating for the 
veteran's low back disorder, effective March 27, 2003.

During a March 2003 VA examination, the veteran complained of 
low back pain with no leg radiation.  He reported that the 
pain was intermittent and it was manifested by an aching and 
burning sensation across his low back.  When the pain was 
exacerbated he reported it as an 8 out of 10.  He denied 
undergoing any current treatment for his back.  He stated 
that flare-ups occurred when he lifted something, bent over 
or worked in a bent over position.  

Physical examination of the spine showed range of motion as 
follows:  flexion to 68 degrees with pain at 60 degrees; 
extension to 15 degrees with pain beginning at 10 degrees; 
left and right lateral bending to 15 degrees.  In both the 
supine position and the sitting position, straight leg 
raising testing was negative for any type of leg pain and leg 
elevation was to 60 degrees.  Knee and ankle reflexes were 2+ 
and there was no numbness noted in either leg.  No limp or 
spinal deformity was found and there was no postural 
abnormality present.  The diagnosis was degenerative disc 
disease of the lumbar spine without evidence of herniation.         

The examiner reported that he reviewed an X-ray study of the 
veteran's lumbar spine and it was essentially within normal 
limits except for a few anterior osteophytes on the edges of 
the vertebral bodies.  No loss of disc space or malalignment 
was found.  

At a January 2005 VA examination, the veteran reported 
constant back pain which on a scale of 0 to 10, with 10 being 
the worst, he rated as a 6.  He reported frequent muscle 
spasms, cramps and weakness but denied any stiffness.  When 
he experienced a flare-up he rated the pain as a 10 out of 
10.  He denied difficulty with walking but reported that it 
was hard to bend over in the shower to wash his legs and 
feet.  When questioned regarding activities, he reported that 
he still played golf, but was less aggressive.  He denied any 
physician prescribed bed rest.  

On physical examination of the lumbar spine no obvious 
deformity was found, no spasms were felt, and it was 
nontender to palpation.  Range of motion as follows:  flexion 
to 60 degrees which became further reduced to 50 degrees upon 
repetitive motion and facial wincing was noted at 40 degrees; 
extension to 10 degrees; left and right lateral bend to 10 
degrees; rotation to the right and left to 10 degrees.

During range of motion testing, the veteran expressed 
discomfort with all aspects of testing.  There was no 
evidence of weakness and his gait was not altered after 
performing the examination.  Straight leg raising was 
negative in both the supine and sitting position and 
sensation was intact and equal.   The pertinent diagnostic 
impression was degenerative disc disease of the lumbar spine.  

A VA X-ray study of the lumbar spine, performed in 
conjunction with the above examination, showed degenerative 
disc disease at L2-3 and generalized degenerative 
spondylosis.  

In January 2005, VA received a statement from the veteran's 
wife in which she indicated that the veteran's physical 
condition had deteriorated in the six years they had been 
together.  She explained that he had difficulty getting out 
of bed and his physical activities had decreased.  

Under the oldest version of applicable rating criteria, the 
veteran is in receipt of the highest schedular rating 
available for limitation of motion or lumbosacral strain.  
Diagnostic Codes 5292, 5295.

A higher evaluation under the old criteria (other than for 
intervertebral disc disease) would require complete bony 
fixation or unfavorable ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 (2003).  

The veteran reportedly has pain throughout the range of back 
motion, and thus would be entitled to the highest rating for 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Under the new general formula for evaluating disorders of the 
spine, the only basis for awarding an evaluation in excess of 
40 percent is if the service-connected disability is 
manifested by unfavorable ankylosis of the spine.  However, 
having reviewed the complete record, the Board finds that 
repeated physical examination and diagnostic studies have 
failed to reveal any evidence of either favorable or 
unfavorable ankylosis.  

The January 2005 VA examination again revealed significant 
remaining motion in the lumbosacral spine, hence, ankylosis 
has not been demonstrated.  Thus, the Board concludes that 
the preponderance of the evidence is against assigning an 
increased schedular evaluation under the general criteria for 
rating disabilities of the spine that became effective on 
September 26, 2003.

The Board has also considered whether an increased rating may 
be available on the basis of incapacitating episodes.  
However, the veteran stated that he was never prescribed bed 
rest due to his service-connected low back disorder.  
Therefore, the Board finds that the preponderance of the 
evidence is also against granting an increased rating based 
on incapacitating episodes.

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293.  While 
diagnostic studies have demonstrated disc disease, the March 
2003 and January 2005, VA examinations have consistently 
shown no muscle spasm or loss of reflexes.  The March 2003 VA 
examination specifically noted that knee and ankle reflexes 
were 2+ and there was no numbness noted in either leg.  No 
radiculopathy was elicited on the examinations and the 
veteran's sensation was found to be intact.

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of pronounced intervertebral 
disc disease.  Sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief have not been shown.

Under the version of DC 5293 that became effective on 
September 23, 2002, a 60 percent evaluation is available if 
there are sufficient incapacitating episodes.  The veteran 
has not reported and incapacitating episodes.  Further, there 
is no evidence that the veteran has had any periods of doctor 
prescribed bedrest.  Thus a 60 percent evaluation is not 
warranted under DC 5293.

Turning to the alternate method for rating intervertebral 
disc disease, the foregoing discussion should make clear that 
the veteran does not meet the criteria for more than a 40 
percent evaluation for the orthopedic component of his 
disability.  While the veteran's subjective complaints have 
been noted, VA and private examiners have not found 
neuropathy, neuritis or nerve paralysis.  Thus, an additional 
evaluation for neurologic impairment is not warranted.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, an evaluation in excess of 40 percent 
would require ankylosis of the thoracolumbar spine.  As noted 
above, the veteran does not have ankylosis.  

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In such a case the claim will 
be referred to the Director of VA's Compensation and Pension 
Service, or Undersecretary for Benefits, for consideration of 
the extraschedular rating.  38 C.F.R. § 3.321 (2005).  

The RO has considered the applicability of § 3.321, however, 
the veteran has not reported, and record does not suggest, 
marked interference with employment or frequent periods of 
hospitalization.  The veteran has not been recently 
hospitalized, and he is not currently employed, thus his 
disability does not interfere with current employment.  
Accordingly, referral for extraschedular consideration is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

Because the evidence shows that the veteran does not meet 
most of the criteria for an increased rating, the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 4.7, 4.21 (2005).  The doctrine of reasonable 
doubt is not for application and the claim is denied.  
38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to a 40 percent rating for lumbosacral strain 
with degenerative disc disease, from July 31, 1996 to March 
26, 2003 is granted.

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, evaluated as 40 percent 
disabling from March 27, 2003 to the present is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


